                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

CHRISTINA LOUISE JENNINGS,                             Civil No. 6:18-CV-01615-MC

         Plaintiff,

         v.                                            ORDER FOR REMAND

COMMISSIONER OF SOCIAL SECURITY,

         Defendant.

         Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

administrative proceedings.

         On remand, the Commissioner will:

   •     Take any steps necessary to fully develop the administrative record, and provide the

         claimant an opportunity for a new hearing and to submit additional evidence in support of

         her claim;

   •     Further evaluate the paragraph B criteria;

   •     Obtain psychological expert evidence;

   •     Re-evaluate the opinion evidence of record, including those of the State agency

         psychological consultants; Scott Alvord, Psy.D.; and Gregory Cole, Ph.D.;

   •     Re-evaluate the claimant's subjective allegations, as well as the third party function

         report provided by the claimant's daughter;

   •     Re-evaluate the claimant's residual functional capacity;

   •     If warranted, obtain supplemental vocational evidence or otherwise comply with Social



Page I    ORDER - [6: 18-CV-01615-MC]
       Security Ruling 00-4p to resolve all apparent conflicts and articulate the resolution of any

       apparent conflicts between the jobs identified and the Dictionary of Occupational Titles;

       and

   •   Issue a new decision.

       The claimant shall be entitled to reasonable attorney fees and costs pursuant to 28 U.S.C.

§ 2412( d), upon proper request to this Court.

       The clerk shall enter judgment accordingly.

       IT IS SO ORDERED this         Cf~         day of   ~.fun.tJvi, 2019.
                                                      Lt:L
                                                 U.S. DISTRICT JUDGE MCSHANE


Submitted by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

RENATA GOWIE, OSB #175273
Assistant United States Attorney

s/ Alexis L. Toma
ALEXIS L. TOMA
Special Assistant U.S. Attorney
of Attorneys for Defendant
(206) 615-2950




Page 2 ORDER - [6:18-CV-01615-MC]
